Case 3:20-cv-01372-TAD-KLH Document 8 Filed 10/30/20 Page 1 of 1 PageID #: 127



                   U N IT ED ST AT ES D I ST RI CT COU RT
            F O R T HE WES T ERN D I ST RI CT O F L O U I SI AN A
                            MO N RO E D I VI SIO N

 AARON LARRY BOWMAN.                         NO. 3:20-01372
                           Plaintiff
                     v.                      JUDGE DOUGHTY
 OUACHITA    PARISH          SHERIFF’S
 OFFICE, ET AL                               MAG. JUDGE HAYES
                          Defendants


                                       Order

      Considering the foregoing “Motion for Extension of Time to File Responsive

Pleadings” filed by the Monroe Police Department and City of Monroe,

      IT IS HEREBY ORDERED that the motion is GRANTED and the time for

these defendants to file responsive pleadings is extended until November 13, 2020.

      Monroe, this 30th day of October, 2020.



                                             ____________________________________
                                             Magistrate Judge Karen L. Hayes
